Citation Nr: 0830302	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
a lumbosacral strain.


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from October 
1991 to October 1997, with additional prior service with the 
Army Reserves.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued the veteran's 20 
percent disability rating for his service-connected 
lumbosacral strain.  In July 2007, the Board remanded the 
claim to the RO for further development.  Since all requested 
development has been accomplished, the case is once again 
before the Board for review.


FINDING OF FACT

The veteran's lumbosacral strain is manifested by motion in 
every direction with forward flexion of 60 degrees.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
20 percent for the veteran's lumbosacral strain.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R.   §§  4.1-4.14, 4.71a, 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in October 2005 and August 2007.  These 
letters informed the veteran of the evidence required to 
substantiate his increased-rating claim as well as his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Moreover, with respect to the Dingess 
requirements, the veteran was given notice of what type of 
information and evidence he needed to substantiate his 
increased-rating claim, as the premise of the claims is that 
it is more severe than reflected by their currently assigned 
rating.  It is therefore inherent that he had actual 
knowledge of the disability rating element for the claim.  
The August 2007 letter also notified him of the effective 
date element.

While the notice letters do not appear to strictly comply 
with the Court's holding in Vazquez, supra, the Board finds 
that he is not prejudiced by this.  The veteran was provided 
copies of the rating decision on appeal dated in December 
2005, an SOC issued in August 2006, and an SSOC issued in 
June 2008, all of which combined to inform him of the 
evidence considered, a summary of adjudicative actions, all 
pertinent laws and regulations, including the criteria for 
evaluation of the veteran's lumbosacral strain, and an 
explanation for the decision reached.  All of this 
demonstrates actual knowledge on the part of the veteran of 
the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge of the type evidence needed to support his claim.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In addition, the veteran was examined for VA 
compensation purposes in November 2005 and June 2008.  These 
examination reports are adequate for rating purposes with 
respect to his lumbosacral strain.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The Board finds that the current 
record contains sufficient medical evidence with which to 
accurately evaluate the veteran's lumbosacral strain.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

The veteran was seen on multiple occasions in service for a 
lumbosacral strain manifested by limitation of motion and 
mild spasms in the lumbosacral region.  Consequently, in a 
December 1997 rating decision the RO granted service 
connection for low back strain with spasms, for which a 20 
percent rating was assigned.  In October 2005, the veteran 
filed a claim for increased compensation benefits.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A.       
§ 1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where, as here, service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's lumbosacral strain has been rated under The 
General Rating Formula for Diseases and Injuries of the 
Spine.  These criteria provide a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher rating of 40 percent requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 20 
percent for the veteran's lumbosacral strain.  In other 
words, there is simply no evidence that his thoracolumbar 
spine is manifested by flexion limited to 30 degrees or 
ankylosis of the entire thoracolumbar spine. 

The evidence for consideration includes two VA examination 
reports, neither of which shows flexion limited to 30 degrees 
or ankylosis of the thoracolumbar spine.  A November 2005 VA 
examination report shows that his thoracolumbar spine 
demonstrated flexion of 60 degrees, extension of 25 degrees, 
lateral extension of 30 degrees bilaterally, and rotation of 
25 degrees bilaterally.  When examined by VA in May 2008, his 
thoracolumbar spine demonstrated flexion of 60 degrees, 
extension of 20 degrees, lateral flexion of 15 degrees 
bilaterally, and rotation of 15 degrees bilaterally.  
Although the veteran appears to have some loss of motion, his 
condition is still within the criteria for the 20 percent 
disability rating. 

These findings clearly show that his thoracolumbar spine has 
flexion greater that 30 degrees.  And the fact that he has 
motion in every direction precludes a finding of ankylosis.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted).  While the 
examination reports indicate that the veteran's thoracolumbar 
spine exhibits less than the normal range of motion, they do 
show motion in all directions.  See 38 C.F.R. § 4.71a, Plate 
V (listing normal ranges of motion of the thoracolumbar spine 
for VA purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation).  Thus, there is no basis to assign a disability 
rating higher than 20 percent under The General Rating 
Formula for Diseases and Injuries of the Spine.

The Board also finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board has 
considered the veteran's complaints of low back pain.  
However, the November 2005 VA examination report found that 
flexion was limited to 45 degrees after repetitive use, which 
still does not meet the criteria for a disability rating 
higher than 20 percent.  Also, the June 2008 VA examination 
report notes that range of motion was not additionally 
limited by weakness or lack of endurance.  In light of these 
findings, there is simply no basis to assign a disability 
rating higher than 20 percent based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  Id.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 20 percent for the veteran's lumbosacral strain.  
And as the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.  Accordingly, the appeal is denied.

The Board also finds that the schedular rating of 20 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  There 
is no evidence that this disability has caused marked 
interference with employment or has required frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Bagwell, 
9 Vet. App. at 339 (1996); Shipwash, 8 Vet. App. at 227.


ORDER


The claim of entitlement to a disability rating higher than 
20 percent for a lumbosacral strain is denied.



____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


